UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4478


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KETAE JEMEL ROBBINS,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:11-cr-00339-CCE-2)


Submitted:   December 17, 2012            Decided:   January 3, 2013


Before MOTZ, SHEDD, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Milton Bays Shoaf, Jr., ADDISON & SHOAF, Salisbury, North
Carolina, for Appellant. Sandra Jane Hairston, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ketae      Jemel       Robbins         appeals         his      conviction      and

sentence at the low end of his Guidelines range after pleading

guilty to conspiracy to distribute 500 grams or more of cocaine

hydrochloride.            Robbins’s attorney has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), asserting, in his

opinion, that there are no meritorious grounds for appeal but

raising       the    issue     of    whether         the    district         court    “erred    by

sentencing          defendant        to    188       months          based     upon    all     the

circumstances of the case, including his motion for a [four]

point reduction in sentencing level and departure, and whether

the Fair Sentencing Act of 2010 would operate to reduce his

sentence.”           Robbins        has   filed       a    pro       se    supplemental      brief

raising the issues of whether the district court erred or abused

its    discretion         in   sentencing        him       as    a    career    offender,      and

whether his counsel was ineffective at sentencing.                               We affirm.

               We    review     a    sentence        under       a    deferential      abuse-of-

discretion standard.                Gall v. United States, 552 U.S. 38, 51

(2007).        The first step in this review requires us to ensure

that    the    district        court      committed         no       significant      procedural

error,    such       as    improperly      calculating               the    Guidelines    range,

failing to consider the 18 U.S.C. § 3553(a) (2006) factors, or

failing to adequately explain the sentence.                                  United States v.

Carter, 564 F.3d 325, 328 (4th Cir. 2009).                                 If the sentence is

                                                 2
procedurally        reasonable,      we       then    consider        the     substantive

reasonableness of the sentence imposed, taking into account the

totality    of   the    circumstances.              Gall,    552    U.S.     at   51.      We

presume that a sentence within or below a properly calculated

Guidelines range is substantively reasonable.                        United States v.

Susi, 674 F.3d 278, 289 (4th Cir. 2012).

            In      sentencing,      the          district     court       should       first

calculate     the      Guidelines       range        and     give    the     parties      an

opportunity      to     argue     for         whatever        sentence        they      deem

appropriate.        United States v. Mendoza-Mendoza, 597 F.3d 212,

216 (4th Cir. 2010).            The district court should then consider

the   §   3553(a)     factors   to   determine            whether    they    support     the

sentence    requested     by    either     party.           Id.      When    rendering      a

sentence, the district court must make and place on the record

an individualized assessment based on the particular facts of

the case.    Carter, 564 F.3d at 328, 330.

            In   explaining       the     chosen      sentence,        the    “sentencing

judge should set forth enough to satisfy the appellate court

that he has considered the parties’ arguments and has a reasoned

basis      for       exercising         his         own      legal      decisionmaking

authority.”      Rita v. United States, 551 U.S. 338, 356 (2007).

While a district court must consider the statutory factors and

explain its sentence, it need not discuss every factor on the



                                              3
record.       United States v. Johnson, 445 F.3d 339, 345 (4th Cir.

2006).

               We     have     reviewed      the      record     and       conclude      that

Robbins’s sentence is procedurally and substantively reasonable,

and the district court did not err or abuse its discretion in

sentencing him.           To the extent that he challenges the district

court’s denial of a downward departure, we lack authority to

review the denial.             See United States v. Brewer, 520 F.3d 367,

371    (4th    Cir.    2008).       Finally,       because      the    record     does    not

conclusively show ineffective assistance of counsel, this issue

may    not    be    raised     on   direct    appeal.          See    United     States    v.

Baptiste, 596 F.3d 214, 216-17 n.1 (4th Cir. 2010).

               In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.        We    therefore      affirm      the    district       court’s    judgment.

This court requires that counsel inform his or her client, in

writing, of his or her right to petition the Supreme Court of

the United States for further review.                      If the client requests

that    a    petition     be   filed,     but    counsel       believes      that   such    a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                             Counsel’s motion

must state that a copy thereof was served on the client.

               We dispense with oral argument because the facts and

legal       contentions      are    adequately        presented       in   the   materials

                                             4
before   the   court   and   argument   would   not   aid   the   decisional

process.


                                                                    AFFIRMED




                                    5